Citation Nr: 1501021	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from May 14, 2007, and in excess of 20 percent from July 11, 2011, for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for right knee injury residuals with chondromalacia.

3.  Entitlement to an initial rating in excess of 30 percent for dermatitis.

4.  Entitlement to a compensable rating for right ear hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for chronic post traumatic headaches, residuals of a traumatic brain injury (TBI).

6.  Entitlement to an initial rating in excess of 10 percent for TBI residuals (other than post traumatic headaches). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from June 1989 to December 1989 and from January 2005 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008, October 2008, and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared at a videoconference hearing with the undersigned in July 2014.  A transcript is of record.  During the Board hearing, an oral waiver of initial RO consideration was given related to evidence received subsequent to the August 2013 supplemental statement of the case addressing the Veteran's headaches.  The Veteran specifically acknowledged the June 2014 VA examination in his virtual file, as well as his future submission of personnel documents from his employer intending to reflect absenteeism due to his headaches.  Moreover, a December 2013 statement from the Veteran's wife as well as photographs of the Veteran's rash are duplicative of evidence previously considered by the RO.  As such, the Board finds that adjudication of the Veteran's claim may proceed.  See 38 C.F.R. § 20.1304.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of entitlement to reopen a claim for service connection for vertigo has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial rating in excess of 10 percent for TBI residuals is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 11, 2011, the Veteran's forward flexion of the thoracolumbar spine was not less than 60 degrees, and the Veteran's combined range of motion was not less than 120 degrees.  Muscle spasm or guarding was not severe enough to result in an abnormal gait or spinal contour, and there was no evidence of ankylosis of the thoracolumbar spine.  

2.  From July 11, 2011, the Veteran's forward flexion of the thoracolumbar spine was not less than 30 degrees, and there was no evidence of ankylosis.  However, there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  

3.  Objective neurologic abnormalities associated with the lumbosacral strain were identified at the August 10, 2012 VA back examination.  

4.  The Veteran's right knee injury residuals with chondromalacia has been manifested by painful motion limited to a noncompensable degree and subjective complaints only of occasional instability.  Ankylosis of the knee; dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; impairment of the tibia or fibula; and genu recurvatum have not been shown.

5.  The Veteran's dermatitis has not been shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas affected; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required.  

6.  The Veteran's right ear hearing loss has been manifested by no worse than level III auditory acuity.  The Veteran has reported difficulty hearing conversational speech, the television, and the telephone.   

7.  The Veteran's chronic post traumatic headaches, residuals of a TBI, are manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2011, the criteria for a rating in excess of 10 percent for the Veteran's lumbosacral strain have not been met; and, the criteria for a rating in excess of 20 percent from July 11, 2011 forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  From August 10, 2012, forward, the criteria for a separate 10 percent schedular rating for neurological impairment of the lower extremities associated with lumbosacral strain have been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243, Note(1) (2014), 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's right knee injury residuals with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2014).

4.  The criteria for an initial rating in excess of 30 percent for dermatitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.118, Diagnostic Code 7806 (2014).

5.  The criteria for a compensable rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2014).

6.  The criteria for an initial rating of 60 percent, but no higher, for the Veteran's  chronic post traumatic headaches, residuals of a TBI, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Lumbosacral Strain 

The Veteran seeks an increased rating for his lumbosacral strain, which is rated as 10 percent disabling from May 14, 2007, and 20 percent disabling from July 11, 2011, under Diagnostic Code 5237.  

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

Regarding the thoracolumbar spine, the General Formula provides the following:
* A 10 percent rating is assigned for 
o Forward flexion greater than 60 degrees but not greater than 85 degrees, or
o Combined range of motion greater than 120 degrees but not greater than 235 degrees;
o Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o Vertebral body fracture with loss of 50 percent or more of the height.
* A 20 percent rating is assigned for
o Forward flexion greater than 30 degrees but not greater than 60 degrees, or
o Combined range of motion not greater than 120 degrees;
o Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 40 percent rating is assigned for
o Forward flexion 30 degrees or less, or
o Favorable ankylosis of the entire thoracolumbar spine.
* A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
* A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Prior to July 11, 2011, a rating in excess of 10 percent for the Veteran's lumbosacral strain is not warranted.

First, range of motion testing did not reflect forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion less than 120 degrees.  At the October 2007 VA spine examination, the Veteran demonstrated forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Although the Veteran reported occasional flare-ups, there was no additional limitation of  motion of the thoracolumbar spine upon repetitive use.  Furthermore, physical therapy notes from October 2010 show the Veteran had no loss of flexion, extension, or lateral flexion. 

Next, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been shown.  To the contrary, the Veteran's gait was consistently described as normal during VA examinations for his back and knees.  VA treatment records, such as those from July 2010, also show the Veteran did not exhibit a gait or balance abnormality.  

Turning to the next appeal period (July 11, 2011, forward), the evidence does not support a rating in excess of 20 percent.  The 20 percent rating was assigned based on the July 2011 VA examination findings.  However, forward flexion of the thoracolumbar spine of 30 degrees or less has not been shown, such as to warrant the next highest rating.  At the July 11, 2011 VA examination, the Veteran's forward flexion measured 55 degrees.  The Veteran reported increased stiffness, tenderness, and fatigability, but he denied the use of any assistive devices.  Repetitive-use testing caused pain, but there was no additional limitation of motion.  At the August 2012 VA spine examination, the Veteran demonstrated flexion to 80 degrees.  There was no additional limitation of motion upon repetitive-use testing.  However, the examiner noted there was pain on movement and less movement than normal in terms of functional loss.  There was no evidence of muscle atrophy.

As for higher ratings under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no indication in the record that the Veteran was ever prescribed bed-rest by a doctor for his lumbosacral strain.  There are indications he had a work-related back injury - and may have been off work for a period of time due to that - but there are no indications that he was prescribed bed rest because of the service-connected condition.  The 2011 supplemental statement of the case did advise him of this fact, but he has not submitted any evidence to the contrary.  

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

The Veteran has testified that his back impacts his ability to work, especially because of pain.  The July 11, 2011 examiner noted the Veteran's reported flare-ups, and the examiner found the Veteran's back condition limited his ability to bend and lift.  The Veteran also testified that he changed his job responsibilities in approximately 2012 (two years prior to the July 2014 hearing) because of his many physical ailments.  Specific to his back, the Veteran testified he cannot wear a gun belt along his low back.  Yet, repetitive motion testing did not result in any additional limitation of motion during any VA back examinations.  There was also no finding of muscle atrophy or other evidence of disuse.  The Board therefore finds that the evidence does not show functional impairment beyond the levels contemplated in the currently assigned ratings.

Note (1) of the General Formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  In this regard, the Veteran testified about radiating pain from his back, and his representative requested that this aspect of the claim be considered at the Board hearing. 

Separate neurological ratings will be assigned as of August 10, 2012.  The VA examination on that date identified radiculopathy symptoms, to include intermittent pain and paresthesia in both lower extremities.  Involvement of the sciatic nerve was identified.  There was no indication of any other objective abnormalities upon examination. 

However, prior to the August 20, 2012 examination, the evidence does not show objective neurologic abnormalities.  At the October 2007 VA neurological examination, the examiner indicated normal function, sensory function, cerebellar function, and gait.  At an October 2008 VA neurology examination, the Veteran had five out of five motor strength in his arms and legs.  Cerebellar function and sensory function were normal.  

The Board finds that, when reasonable doubt is resolved in the Veteran's favor, the clinical evidence of record shows involvement of the sciatic nerve associated with the Veteran's lumbar spine disability, resulting in decreased sensation in the lower extremities as of August 10, 2012.  Based on the VA examination report, the criteria for a separate 10 percent rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Considering that reflexes and motor examination did not show any abnormalities, higher ratings cannot be assigned.

Right Knee Injury Residuals with Chondromalacia

The Veteran's right knee injury residuals with chondromalacia (hereafter "right knee disability") has been assigned a 10 percent rating under Diagnostic Code 5260.  

Ratings for disabilities of the knee are generally based on limitation of motion, instability/recurrent subluxation, or meniscus impairment.  That is, VA is attempting to quantify the symptoms and limitation caused by a variety of knee impairments, regardless of how they are diagnosed.  To the extent that the Veteran's right knee disability is degenerative in nature and eventually worsens (meaning that it causes greater functional limitation), he is free to again seek a higher rating.

Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  The following ratings are available:

* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal knee range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

The evidence shows that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted under Diagnostic Codes 5260 and 5261 because the Veteran's right knee disability has not been manifested by limitation of flexion less than 30 degrees or limitation of extension more than 10 degrees.

At the October 2007 VA joints examination, the Veteran had "full and complete range of motion" in the right knee.  There was no change in symptoms upon repetitive-use testing.  Similarly, December 2007 VA treatment records show the Veteran had full knee flexion and extension.  October 2010 VA physical therapy notes show the Veteran had right knee flexion to 120 degrees.  Lastly, at a July 2011 VA examination, the Veteran demonstrated 0 degrees of extension to 110 degrees of flexion.  There was pain throughout testing, but no additional limitation of motion was noted.  However, the examiner indicated that the Veteran experienced flare-ups with extended climbing, squatting, or completing physical work.  Therefore, the Veteran's limitation of motion of the knee does not result in a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261. 

Turning to other applicable rating criteria, Diagnostic Code 5256 evaluates ankylosis of the knee.  However, neither the Veteran nor the evidences suggests that he experiences ankylosis in his right knee.  Similarly, Diagnostic Code 5262 contemplates tibia and fibula impairment.  However, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace.  As such, Diagnostic Codes 5256 and 5262 are not applicable.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and is rated 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Although the Veteran's knee was described as clinically stable at the October 2007 VA examination, two months later, VA treatment records note "some questionable subluxation" of the right knee.  Moreover, at the July 2011 VA examination, the examiner found the knee to be stable but also noted the Veteran's report of increased giving way of the right knee.  The Veteran also reported wearing a knee brace.  At the July 2014 Board hearing, the Veteran testified that his knee will give out when carrying groceries or climbing up stairs.  Based on the foregoing, the Board finds that a separate rating is not warranted.  Although the Veteran has some subjective complaints, there are no objective findings of instability.  

Next, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  December 2007 VA treatment records note the Veteran denied any locking of the knee.  At the July 2014 Board hearing, the Veteran's representative explained the Veteran's knee symptoms were more similar to a stiffness, rather than locking.  Indeed, there is no evidence of dislocation or removal of semilunar cartilage in the evidentiary record.  Therefore, the evidence does not warrant a higher rating under Diagnostic Codes 5258 or 5259.

Additionally, the Veteran is already in receipt of a 10 percent rating, and Diagnostic Code 5253, which considers genu recurvatum, provides a maximum 10 percent rating.  Nonetheless, the evidence does not reflect such a condition, as indicated by the Veteran's extension measurements.  

In making the above determinations, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  At the October 2007 VA joints examination, the Veteran denied the use of any assistive devices as well as any occupational impairment.  In July 2011, the Veteran indicated he was having more difficulties at work, and the examiner indicated he would be "limited to more sedentary" positions.  Indeed, the Veteran has reported daily pain, difficulty with climbing stairs, and completing physical activities.  He testified in July 2014 that his physical limitations have caused him to change his job responsibilities as a police officer by seeking less physically demanding response calls.  

It is clear that the Veteran experiences considerable pain in his right knee.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating.  His range of motion was not reduced upon repetitive-use testing.  

In sum, the Board finds that a rating in excess of 10 percent is not warranted under the diagnostic codes for the knee and leg found in 38 C.F.R. § 4.71a.  There is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; Gilbert, 1 Vet. App. at 49.  


Dermatitis

The Veteran's dermatitis has been assigned a 30 percent rating under Diagnostic Code 7806.  The Veteran contends that his skin condition varies in severity throughout the year but can cover his entire body.

Diagnostic Code 7806 provides the following ratings:
* A 30 percent rating is warranted for
o Dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas affected, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

* A 60 percent rating is warranted for
o Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  
* Dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Code's 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Throughout the appeal period, VA treatment records reflect the Veteran's report of an intermittent skin rash.  For example, February 2009 VA dermatology records contain a diagnosis of tinea versicolor, with manifestations on the arms, back, and chest.  The Veteran was provided body wash to use on a weekly basis.

The Veteran was also afforded several VA examinations to assess his skin conditions.  The first was in October 2007, when a VA examiner noted the Veteran did not have any rash on his arms but there was a rash present around the neck.  A total of 2 percent of the head, face, neck, and hands was affected, and 1 percent of the entire body was affected.  At a July 2011 examination, the Veteran denied using any immunosuppressive drugs or oral medications for his condition.  The examiner stated that there was 5 percent of the exposed area was affected, and 25 percent of the entire body was affected.  

The Veteran has also provided testimony and lay statements, to include a December 2009 statement, asserting that he experiences outbreaks of his skin rash throughout the year.  He stated that his symptoms are worse during the warm season, and he feels embarrassed when he cannot wear long pants or shirts to cover his rash.  The Veteran reiterated his belief that more than forty percent of his body is affected by his dermatitis by submitting photographs.  

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not demonstrated the requisite knowledge to identify the percentage of his body affected by his dermatitis - this is, whether the condition affects 20 to 40 percent of the body as opposed to more than 40 percent of the body.  While his statements are certainly credible, and the condition affects much more of his body than the RO initially considered (there was an initial zero percent rating, which was increased to 30 percent), the competent medical evidence consistently shows that the Veteran's dermatitis affects at least 20 to 40 percent, but not more than 40 percent, of the entire body.  Moreover, the evidence does not show that the constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required during the past 12-month period.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for service-connected dermatitis, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Code 7806; Gilbert, 1 Vet. App. at 49.  


Right Ear Hearing Loss

The Veteran's right ear hearing loss has been rated under Diagnostic Code 6100.

For hearing impairment disabilities, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear generally will be assigned a level I.  38 C.F.R. § 4.85(f).  This, however, is subject to the provisions of 38 C.F.R. § 3.383, which allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Here, the Veteran's hearing in the non service-connected left ear did not meet the criteria for a hearing loss disability found at 38 C.F.R. § 3.385 during the 2007 VA examination, but did meet the criteria at the time of the 2011 VA examination.  [A subsequent rating decision considered whether the left ear hearing loss should be service-connected, but this was denied and not appealed.]

The Board also notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record does not demonstrate any "exceptional" pattern as designated by VA regulations; nor has there been any allegation of such.

August 2007 VA treatment records do not list specific audiogram test results but note that that the Veteran's hearing was within normal limits with excellent speech discrimination scores.

At the October 2007 VA audiology examination, the Veteran's puretone threshold average was 14 decibels, and his speech discrimination score was 88 percent in the right ear.  This results in a numerical designation of II in right ear.  After assigning a numerical designation of I in the left ear (as noted - he had no left ear hearing loss at that time), application of Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

In October 2008, the Veteran sought treatment for right ear hearing loss at the VA Medical Center in Cleveland, stating that his hearing had deteriorated since his last audiogram.  He indicated that his hearing had become "muffled," and he was missing parts of conversations.  The audiologist noted the Veteran's hearing loss was in higher frequencies and that a hearing aid could help, but with "low gain."

The Veteran's December 2009 statement provided insight into the functional effect of his right ear hearing loss.  Despite his hearing aid, the Veteran reported difficulty with conversational speech, to include at work and in social settings.  He explained that he must ask people to repeat themselves during conversations.

At a July 2011 VA examination, the Veteran reported increased difficulty hearing other people at work.  His  puretone threshold average was 30 decibels, and his speech discrimination score was 80 percent in the right ear.  This results in a numerical designation of III in right ear.  As noted, this examination did show left ear hearing loss that met the criteria of 3.385 by virtue of a finding of 40 decibels at 4,000 Hz.  However, with an average decibel loss of 21 and speech recognition score of 96 percent, a numerical designation of I is still assigned for the left ear.  Again, application of Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

In 2011 VA audiology records, the Veteran reported difficulty hearing in noisy situations as well as in individual or group situations.  He reported difficulty  hearing the television and telephone.  

Therefore, a mechanical application of the rating schedule does not result in a compensable rating for the Veteran's right ear hearing loss.  The Board further finds that, even after considering the effects of the disability on the Veteran's activities of daily living, such as needing to increase the volume on the television or asking others to repeat themselves, the preponderance of the evidence is against the claim for a compensable rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  

In this regard, it is important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems the Veteran may be having in day-to-day life.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well, these types of problems, generally, would not impair his ability to obtain work.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Even considering his impairment, the Veteran has stated that he is still able to hear and respond to police calls.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for service-connected right ear hearing loss, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.87, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49.  


Chronic Post Traumatic Headaches, Residuals of a TBI

The Veteran seeks a rating in excess of 10 percent for his chronic post traumatic headaches, residuals of a TBI, which have been rated under Diagnostic Code 8100.

Diagnostic Code 8100 provides the following ratings:
* A 10 percent rating is warranted for migraines with
o Characteristic prostrating attacks averaging one in two months over the last several months.
* A 30 percent rating is warranted for migraines with
o Characteristic prostrating attacks occurring on an average once a month over last several months.
* A 60 percent rating is warranted for migraines with
o Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Turning to the evidence of record, August 2007 VA treatment records note the Veteran's report of daily headaches lasting twenty minutes to several hours in duration.  Other treatment records indicate the headaches "can be debilitating."  The Veteran was provided Metoprolol for his headaches in October 2007, but symptoms persisted.  He was advised to continue taking Motrin.  

At an October 2008 VA neurology examination, the Veteran reported experiencing level 3/10 headaches two to three times per day.  Duration of headaches were twenty minutes to four hours long.  The Veteran reported that when he experiences symptoms, he stops what he is doing or leaves work.  

At June 2010 and July 2011 VA TBI examinations, the Veteran described at least weekly, if not daily, headaches.  In June 2010, he indicated that he leaves work once or twice a month due to severe headaches, and in July 2011, he reported missing work at least four or five times the previous year as a result of headaches.

April 2013 VA treatment records show the Veteran reported headaches five times a week of varying severity, to include lasting from ten minutes to a full day.  He again indicated that he missed work due to headaches. 

In terms of other lay statements, the Veteran's December 2009 statement emphasized how his headaches affected his work, to include missing shifts.  In December 2013, the Veteran's wife described his headaches as "constant."  At the July 2014 Board hearing, both the Veteran and his wife testified that the Veteran misses work due to headaches.  The Veteran's wife also stated that she must complete more work around the home because of the Veteran's disabilities, to include his need to rest when he has a headache.  The Veteran also indicated that he tries to work through his headaches, but, in doing so, he becomes irritable.   

After the hearing, the Veteran submitted his personnel records verifying his use of sick leave as a result of headaches.  The records show multiple days in a row where the Veteran used sick leave.  Although the records do not document that the Veteran's sick leave was specifically used as a result of headache symptoms, the Board notes the Veteran is competent to identify symptoms of migraines.  There is no indication that the Veteran is not credible as to his statement accompanying the personnel logs that the sick time was used for migraine symptoms.  

Therefore, a review of the evidence shows the Veteran experiences migraines with frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating of 60 percent is warranted for the Veteran's chronic post traumatic headaches, residuals of a TBI, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8100; Gilbert, 1 Vet. App. at 49.

Additional Considerations

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's lumbosacral strain, right knee disability, dermatitis, right ear hearing loss, or headaches.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Next, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The criteria contemplates the Veteran's limitation of motion, pain, and stiffness related to his back and knee disabilities, which are further evaluated with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  The Veteran's radiculopathy symptoms associated with his lumbosacral strain have also been addressed.  The criteria also contemplate the Veteran's report of dermatitis in terms of the size and location of affected areas.  Regarding the Veteran's hearing loss, his main symptom is difficulty hearing in various situations.  Consideration of the Veteran's hearing loss included evaluation of his hearing acuity as well as his reports of functional impairment.  Lastly, the Veteran's report of prostrating headaches that cause him to miss work are contemplated by the rating criteria.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by May 2007, March 2008, and December 2008 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  During the Board hearing, the Veteran's representative indicated that, generally, the VA examinations assessing the Veteran's disabilities did not capture his day-to-day experiences.  He also stated that the examiner was "biased" towards the Veteran because the Veteran is young.  However, the Board finds the examinations of record were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  This includes the examination of the Veteran's musculoskeletal disabilities, such as the knee, in which the examiner reported the Veteran's subjective complaints.  In short, there is no indication of bias on the part of the examiner as he documented the Veteran's reported symptoms in detail and in an objective manner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent from May 14, 2007, and in excess of 20 percent from July 11, 2011, for lumbosacral strain is denied.

Entitlement to a separate 10 percent schedular rating for neurological impairment of the lower extremities associated with lumbosacral strain is granted as of August 10, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right knee injury residuals with chondromalacia is denied.

Entitlement to an initial rating in excess of 30 percent for dermatitis is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.

Entitlement to an initial rating of 60 percent for chronic post traumatic headaches, residuals of a TBI, is granted, subject to the laws and regulations governing the award of monetary benefits.




	(CONTINUED ON NEXT PAGE)

REMAND

A Notice of Disagreement (NOD) was received by the RO in September 2010, within one year of the August 2010 rating decision that granted entitlement to a TBI, assigning a separate 10 percent rating in addition to the existing 10 percent rating for the chronic post traumatic headaches associated with his TBI.  Thus, the NOD was timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with a Statement of the Case (SOC).  38 U.S.C.A. § 7105(d)(1); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issue of entitlement to an initial rating in excess of 10 percent for TBI residuals (see August 2010 rating decision).  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


